DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 11/23/2021. In virtue of this amendments:
Claims 2-24 are canceled; and thus
Claim 1 is pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/822,670 now patent 11,064,585 filed on 03/18/2020, which is a continuation of application 16/049,086 now patent 10,602,583 filed on 07/30/2018, which is a continuation of applications PCT/US2016/015348 field on 01/28/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 has been considered by the examiner. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,064,585. This is a statutory double patenting rejection.
Instant Application
U.S. Patent 11,064,585
Claim 1. A method of forming a light emitting apparatus, the method comprising: providing a substrate, mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, providing first, second, third, and fourth luminophoric mediums in illuminative communication with the first, second, third, and fourth LEDs, respectively, and adjusting the relative values of unsaturated light emitted from the first, second, third, and fourth LEDs and the first, second, third, and fourth luminophoric mediums to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light, wherein the first LED and first luminophoric medium together emit a first unsaturated light having a         first spectral power distribution              having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm.
Claim 1. A method of forming a light emitting apparatus, the method comprising: providing a substrate, mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, providing first, second, third, and fourth luminophoric mediums in illuminative communication with the first, second, third, and fourth LEDs, respectively, and adjusting the relative values of unsaturated light emitted from the first, second, third, and fourth LEDs and the first, second, third, and fourth luminophoric mediums to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light, wherein the first LED and first luminophoric medium together emit a first unsaturated light having a first spectral power distribution having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,602,583. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1of the prior patent. 
Instant Application
U.S. Patent 10,602,583
Claim 1. A method of forming a light emitting apparatus, the method comprising: providing a substrate, mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, providing first, second, third, and fourth luminophoric mediums in illuminative communication with the first, second, third, and fourth LEDs, respectively, and adjusting the relative values of unsaturated light emitted from the first, second, third, and fourth LEDs and the first, second, third, and fourth luminophoric mediums to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light, wherein 

           the first LED and first luminophoric medium together emit a first unsaturated light having a first spectral power distribution              having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm.
1. A method of forming a light emitting apparatus, the method comprising: providing a substrate, mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, and providing first, second, third, and fourth luminophoric mediums in illuminative communication with the first, second, third, and fourth LEDs, respectively, wherein a combined light emitted by the first, second, third, and fourth LEDs and the first, second, third, and fourth luminophoric mediums together has a fifth color point that falls within a 7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; wherein 

     the second LED and second luminophoric medium together emits a second unsaturated light having a second spectral power distribution having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm;      


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,198,813 in view of US2015/0002034A1 hereinafter “Van” 
Instant Application
U.S. Patent 11,198,813
Claim 1. A method of forming a light emitting apparatus, the method comprising: providing a substrate, mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, providing first, second, third, and fourth luminophoric mediums in illuminative communication with the first, second, third, and fourth LEDs, respectively, and adjusting the relative values of unsaturated light emitted from the first, second, third, and fourth LEDs and the first, second, third, and fourth luminophoric mediums to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light, wherein 
   
         the first LED and first luminophoric medium together emit a first unsaturated light having a first spectral power distribution              having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm.
1. A semiconductor light emitting device, comprising: a first LED string that comprises a first LED that has a first recipient luminophoric medium that comprises 

wherein the drive circuit is configured to adjust a relative value of first, second, and third drive currents provided to LEDs in the first, second, and third LED strings, respectively, to adjust a fourth color point of a fourth unsaturated light that results from a combination of





     a first luminescent material, wherein the first LED and the first recipient luminophoric medium together emit a first unsaturated light having a first spectral power distribution having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm, 

	Regarding claim 1, the prior patent claims:
	a first LED, a second LED and a third LED, and to adjust a fourth color point of a fourth unsaturated light that results from a combination of the first, second and third unsaturated light. 
	the prior patent does not claim 
	 a fourth LED and to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light
	Van discloses in Fig.9 for example, a light emitting device wherein a first, second, third and fourth string of LEDs are combined to generate a fifth color light. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modified the claimed invention of prior patent to include a fourth LED string to as disclosed by Van. 
One of ordinary skill in the art would’ve been motivated because this allows the lighting device to emit even more color on the CIE Chromaticity Diagram. (Van ¶82)
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,750,590. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1of the prior patent.
Instant Application
U.S. Patent 10,750,590
Claim 1. A method of forming a light emitting apparatus, the method comprising: providing a substrate, mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, providing first, second, third, and fourth luminophoric mediums in illuminative communication with the first, second, third, and fourth LEDs, respectively, and adjusting the relative values of unsaturated light emitted from the first, second, third, and fourth LEDs and the first, second, third, and fourth luminophoric mediums to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light, wherein 
   
         the first LED and first luminophoric medium together emit a first unsaturated light having a first spectral power distribution              having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm.
Claim 1. A semiconductor light emitting device, comprising:



adjust a relative value of first, second, third, and fourth drive currents provided to LEDs in the first, second, third, and fourth LED strings, respectively, to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light





the second LED and the second recipient luminophoric medium together emit a second unsaturated light having a second spectral power distribution having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van.
Regarding claim 1, Van discloses a method of forming a light emitting apparatus, the method comprising: providing 
a substrate (¶89L1-2: a sub-mount [42] that support an array of LEDs), mounting a first LED, a second LED, a third LED, and a fourth LED on the substrate, providing first, second, third, and luminophoric mediums (¶94L1-3: all of the LEDs have an associated recipient luminophoric medium that includes one or more luminescent material) in illuminative communication with the first, second, third, and fourth LEDs, respectively, and adjusting the relative values of unsaturated light emitted from the first (¶81L8-9: a first string), second (¶81L13: a second string of LED), third (¶81L18: a third string of LEDs), and fourth LEDs fourth (¶81L23: a fourth string of LEDs) and the first, second, third, and fourth luminophoric mediums to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, second, third, and fourth unsaturated light (¶101L1-14: the current control circuit used to control the drive current to tune the combined light output to the target color point)
Van does not explicitly disclose: 
 wherein the first LED and first luminophoric medium together emit a first unsaturated light having a first spectral power distribution having spectral power distribution intensity of between 3.3 and 17.4 for the wavelength range of 380 nm to 500 nm, between 8.9 and 24.8 for the wavelength range of 501 nm to 600 nm, and between 1.1 and 18.1 for the wavelength range of 701 nm to 780 nm, relative to a value of 100.0 for the wavelength range of 601 nm to 700 nm.
Van discloses in ¶6-10 that to use LEDs to generate white light different coating of luminiphoric material may be used and in ¶76L1-27 that preselect the LEDs for the device reduces the amount of tuning required for desired operating color. 
Therefore, Van recognizes the luminiphoric material and the color an individual LED string generates in a lighting device is a result effective variable, and thus would’ve been obvious for one ordinarily skilled in the art to pre-select the LED disclosed by Van to emit light in the claimed spectrum as claim 1. 
One of ordinary skill in the art would’ve been motivated because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would’ve been obvious to try as there are only a finite number of colors in the CIE Chromaticity Diagram.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	September 13, 2022